FOURNET, Chief Justice.
On joint motion of counsel for plaintiffappellee, Alfred Dupre, and defendant-appellant, Adam Dupre, to transfer the appeal in this case to the Court of Appeal, in accordance with our ruling in Beene v. Pardue, 223 La. 417, 65 So.2d 897, for the reason that the amount in dispute is not affirmatively shown to exceed $2,000, and the statement by appellee, joined in and verified by appellant, that the record fails to disclose the value of the strip of land in contest as well as the assertion that neither plaintiff nor defendant has ever admitted any value as to this land.
By virtue of the authority vested in this Court by LSA-R.S. 13:4441, 13:4442, it is ordered that this case be transferred to the Court of Appeal, First Circuit, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is *106to be dismissed; the appellant to pay the costs of the appeal to this Court and the costs of transferring the case to the Court of Appeal; all other costs to await the final disposition of the case.